United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.K., Appellant
and
DEPARTMENT OF THE NAVY, HICKHAM
AIR FORCE BASE, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kristie K. Kaululaau, for the appellant
Office of Solicitor, for the Director

Docket No. 12-571
Issued: August 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2012 appellant, through his representative, filed a timely appeal from a
January 12, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying waiver of recovery of an overpayment.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the overpayment decision.
ISSUES
The issues are: (1) whether OWCP properly denied waiver of recovery of a $7,541.21
overpayment of compensation; and (2) whether it properly recovered $6,041.21 of the
overpayment from the amount it owed appellant on a schedule award.
1

The record also contains a January 12, 2012 schedule award decision for a two percent impairment of the left
lower extremity. Appellant has not appealed this decision and thus it is not before the Board at this time. See 20
C.F.R. § 501.3.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated November 25, 2011,
the Board affirmed an October 4, 2010 decision denying appellant’s request for a prerecoupment
hearing as untimely.3 The Board further affirmed OWCP’s determination that he received an
overpayment of $7,541.21 from August 17, 2009 to January 1, 2010 because it paid him
compensation at an inaccurate pay rate. The Board found, however, that appellant was not at
fault in the creation of the overpayment and remanded the case for OWCP to consider whether
he was entitled to wavier. The facts and circumstances as set forth in the prior decision are
hereby incorporated by reference.
By letter dated December 5, 2011, OWCP requested that appellant complete and submit
an overpayment recovery questionnaire within 30 days. It further advised him that he could
request a telephone conference or a decision based on the written evidence.
In an overpayment questionnaire dated December 21, 2011, received by OWCP on
January 4, 2012, appellant listed his monthly income as $6,701.00. He provided expenses of
$1,450.00 for housing, $1,200.00 for food, $100.00 for clothing, $600.00 for utilities and other
expenses of $1,900.00. Appellant indicated that he made installment payments of $359.13 for an
education loan, $491.85 to the Department of Education, $240.00 to Union Plus, $100.00 to
Health One Visa, $130.00 to Pentagon Federal Credit Union Visa, $150.00 to Hickam Federal
Credit Union Visa, $203.00 to Discover and $150.00 to OWCP, for a total of $1,823.98. He had
savings of $2,167.13. Appellant related that he gave cash to his children in 2010 and 2011 of
$2,000.00 and a loan of $1,500.00 to a daughter for a car. He requested a decision based on the
written evidence and provided supporting financial information.
In an internal memorandum dated January 4, 2012, OWCP noted that appellant had
submitted $1,500.00 as payment of the overpayment, and that a balance remained of $6,041.21.
In a decision dated January 5, 2012, OWCP denied waiver of recovery of the
overpayment. It determined that appellant had not provided a completed overpayment recovery
questionnaire.
In an amended overpayment decision dated January 12, 2012, OWCP denied waiver of
recovery of the overpayment of compensation after considering appellant’s overpayment
recovery questionnaire. It determined that the overpayment recovery questionnaire established
that he had monthly income of $6,701.00 and expenses of $5,250.00, for a difference of
$1,451.00. OWCP denied waiver based on its finding that his income exceeded his expenses
such that he did not require substantially all his income to meet ordinary and necessary living
expenses. It determined that it would recover the remaining overpayment from his schedule
award.4
3

Docket No. 11-543 (issued November 25, 2011). OWCP accepted that appellant sustained a left knee sprain
and left medial meniscal tear on June 14, 2009. It paid him compensation for disability from August 17, 2009 to
January 1, 2010 based on a 40-hour workweek rather than a 72-hour workweek.
4

See supra note 1.

2

By decision dated January 12, 2012, OWCP granted appellant a schedule award for a two
percent permanent impairment of the left lower extremity. The period of the award ran for 5.76
weeks from September 8 to October 18, 2012, for a total amount of $6,554.69. OWCP indicated
that it was deducting the remaining balance of the overpayment, $6,041.12, from the schedule
award.
On appeal, appellant’s representative appeals the overpayment decision, arguing that he
submitted the requested financial information.
LEGAL PRECEDENT -- ISSUE 1
Section 8129 of FECA provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience.” (Emphasis
added.) Thus, a finding that appellant was without fault does not automatically result in waiver
of the overpayment. OWCP must then exercise its discretion to determine whether recovery of
the overpayment would defeat the purpose of FECA or would be against equity and good
conscience.5
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.6 An individual’s liquid assets
include but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds
and certificates of deposits.7 Nonliquid assets include but are not limited to the fair market value
of an owner’s equity in property such as a camper, boat, second home and furnishings and
supplies.8
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.9 To establish that a valuable right has been
relinquished, it must be shown that the right was in fact valuable, that it cannot be regained and

5

Supra note 2 at 8129(b).

6

20 C.F.R. § 10.436. OWCP’s procedures provide that assets must not exceed a resource base of $4,800.00 for
an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
7

Id.

8

Id.

9

20 C.F.R. § 10.436.

3

that the action was based chiefly or solely in reliance on the payments or on the notice of
payment.10
ANALYSIS -- ISSUE 1
On prior appeal the Board remanded the case for OWCP to consider waiver of recovery
of the $7,541.21 overpayment of compensation. An overpayment cannot be waived unless
recovery would defeat the purpose of FECA or would be against equity and good conscience. In
order to establish that repayment of the overpayment would defeat the purpose of FECA,
appellant must show that he requires substantially all of his income to meet current ordinary and
necessary living expenses and that his assets do not exceed the resource base as determined by
OWCP’s procedures.11
Appellant completed an overpayment recovery questionnaire on December 21, 2011. He
indicated that he had $2,167.13 in savings. Consequently, appellant’s assets do not exceed the
resource base of $8,000.00 for an individual with a spouse or dependent.12
The next issue is whether appellant requires substantially all of his income to meet
ordinary and necessary living expenses. He indicated that his monthly income was $6,701.00.
Appellant listed expenses of $1,450.00 for housing, $1,200.00 for food, $100.00 for clothing,
$600.00 for utilities and miscellaneous expenses of $1,900.00, which totaled $5,250.00.13
OWCP subtracted $5,250.00 from $6,701.00 to find that he had a monthly surplus of $1,451.00.
An individual is deemed to need substantially all of his monthly income to meet current and
ordinary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.14 Consequently, as appellant’s income exceeded his expenses by more than $50.00, he
did not need substantially all of his income for ordinary and necessary living expenses.
Additionally, the evidence does not demonstrate that recovery of the overpayment would
be against equity and good conscience. Appellant submitted no evidence that he relied upon the
incorrect payments to his detriment or that he would experience severe financial hardship
attempting to repay the debt. Consequently, OWCP properly denied waiver of recovery of the
overpayment.
10

Id. at § 10.437(b)(1).

11

Id. at § 10.436.

12

See supra note 6.

13

Appellant indicated that he made installment payments on loans of $359.13 for an education loan, $491.85 to
the Department of Education, $240.00 to Union Plus, $100.00 to Health One Visa, $130.00 to Pentagon Federal
Credit Union Visa, $150.00 to Hickam Federal Credit Union VISA, $203.00 to Discover and $150.00 to OWCP, for
a total of $1,823.98. While he also indicated $1,900.00 in miscellaneous expenses, he provided no financial
documentation supporting such expenses or explaining whether these expenses were separate from the installment
payments on his loans. It is appellant’s burden to provide the financial information necessary to support his request
to waive recovery of the overpayment. See W.P., 59 ECAB 514 (2008).
14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1) (October 2004); Desiderio Martinez, 55 ECAB 336 (2004).

4

On appeal, appellant notes that he timely submitted the overpayment recovery
questionnaire. As discussed, however, the information contained on the questionnaire is
insufficient to establish that he is entitled to wavier of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.15 Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [OWCP] the amount of the overpayment
as soon as the error is discovered or his or her attention is called to same. If no
refund is made, [OWCP] shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.”16
If a sufficiently large lump-sum payment of compensation is due the debtor for a single
period of past entitlement or for a schedule award, the debt should be recovered in full by a
single deduction from compensation owed.17
ANALYSIS -- ISSUE 2
Appellant forwarded OWCP $1,500.00 in payment of the overpayment. The Board does
not have jurisdiction over the recovery of this amount as its jurisdiction with respect to the
recovery of an overpayment is limited to those cases where OWCP seeks recovery from
continuing compensation benefits under FECA.18 OWCP, however, also recovered a portion of
the overpayment, $6,041.21, from a schedule award decision. As this constitutes compensation
benefits under FECA, the Board has jurisdiction over the recovery of this amount.19 OWCP’s
procedures provide that, if a sufficiently large lump-sum payment of compensation is due the
debtor for a single period of past entitlement or for a schedule award, the debt should be
recovered in full by a single deduction from compensation owed.20 Consequently, it properly
recovered the $6,041.21 from appellant’s schedule award as repayment of the remainder of the
overpayment.21 Further, the record reflects that appellant’s monthly income was $6,701.00 and
15

Lorenzo Rodriguez, 51 ECAB 295 (2000).

16

20 C.F.R. § 10.441(a).

17

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.300.8.b
(May 2004).
18

See D.R., 59 ECAB 148 (2007).

19

See generally A.P., Docket No. 07-326 (issued June 5, 2007).

20

See supra note 16.

21

See Levon H. Knight, 40 ECAB 658 (1989).

5

his expenses were $5,250.00, which resulted in an excess of $1,451.00 per month, and thus there
is no evidence that recovery from the schedule award would result in hardship.
CONCLUSION
The Board finds that OWCP properly denied waiver of recovery of a $7,541.21
overpayment of compensation. It further finds OWCP properly recovered $6,041.21 of the
overpayment from the amount owed on a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the January 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 17, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

